Citation Nr: 1123932	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-07 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to a compensable rating for residuals of MALT lymphoma from September 1, 2008.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from November 1971 to December 1974.  This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for residuals of MALT lymphoma, effective November 29, 2007, and rated 100 percent prior to September 1. 2008 and 0 percent from that date.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran argues his residuals of MALT lymphoma warrant a compensable rating from September 1, 2008 because he still has residual disability from the June 2007 surgery for that disease.  Private treatment records show that in June 2007 he underwent an exploratory laparotomy, a vigorous peritoneal lavage, a resection of a gastric ulcer, and a primary 2-layer closure of the gastrotomy.  He argues that his disability since September 1, 2008 consists of an itching, 7-inch scar and residuals of the stomach surgery, including the removal of a portion of his stomach.

The Veteran is currently rated under Diagnostic Code 7715 for non-Hodgkin's lymphoma.  Diagnostic Code 7715 provides that the appropriate disability rating shall be determined by mandatory examination six months after the discontinuance of cancer treatment.  The evidence reveals that the Veteran's surgical and chemotherapy treatment for cancer concluded in approximately February 2008.  The March 2010 VA hemic examination found there was no recurrence of the malignant tumor; however, it did not address the existence of any residual disability from the June 2007 surgery.  

The January 2010 statement of the case concluded that the Veteran's June 2007 surgery was because of a gastric ulcer and not due to the lymphoma.  However, an August 2007 treatment record prepared by the Veteran's private physician notes that the lymphoma "did actually cause a perforation in the stomach."  An examination for clarification of this matter is necessary.

The Board notes that the Veteran has alleged various residuals from non-Hodgkin's lymphoma, especially from the abdominal surgery in 2007; many of these alleged residuals were not evaluated or addressed on 2010 VA examination.

As these multiple residuals are all potentially encompassed in the Veteran's request for a compensable rating from September 1, 2008, (the Board parenthetically notes that non-Hodgkin's lymphoma is rated based upon its residuals when there has been no local recurrence or metastasis pursuant to Diagnostic Code 7715, 38 C.F.R. § 4.117), a new examination is required in order to fully evaluate the nature and extent of the residuals.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA is obligated to provide an adequate examination once it chooses to administer one).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall arrange for the Veteran to be examined by an appropriate physician/surgeon to ascertain the nature, and severity of his residuals of MALT lymphoma (i.e. scar, missing portion of stomach, etc), including any residuals that are etiologically related to the surgical or other therapy used to treat his service-connected non-Hodgkin's lymphoma.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  Based on interview (to elicit allegations of residual disability) and examination of the Veteran, and review of the entire record, the examiner should identify all residual disability from the lymphoma (by pathology and associated impairment of function), describing in detail the severity of the symptoms.  The examiner must explain the rationale for all opinions.  If the examiner concludes that resection of a portion of the Veteran's stomach is unrelated to his lymphoma, the explanation of rationale must reconcile that conclusion with the September 2007 treatment note indicating that the lymphoma caused a perforation of the stomach.   

2.  Upon completion of the above, the RO should readjudicate the matter on appeal.  If the benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

